FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LARRY SYNCLAIR, SR., individually      
and as a parent of Larry Synclair,
Jr., a minor,
                Plaintiff-Appellant,
                                             No. 03-16910
                 v.
COUNTY OF FRESNO; DEPARTMENT OF               D.C. No.
                                           CV-01-06546-AWI
CHILD ABDUCTION UNIT; WILLIAM
                                               ORDER
FRANK; RON HOPPER; DENNIS
LEWIS; EDWARD HUNT;
KATHY MACKIE,
              Defendants-Appellees.
                                       
    On Remand from the United States Supreme Court

                     Filed June 2, 2006

    Before: Alfred T. Goodwin, J. Clifford Wallace, and
             Stephen S. Trott, Circuit Judges


                          ORDER

  On petition for writ of certiorari, the United States Supreme
Court vacated and remanded the memorandum disposition
“for further consideration in light of Exxon Mobil Corp. v.
Saudi Basic Industries Corp., 544 U.S. [280], 125 S.Ct. 1517,
161 L.Ed2d 454 (2005).” Synclair v. County of Fresno, 126
S.Ct. 731 (Nov. 28, 2005).

   We remand to the district court for further proceedings con-
sistent with the direction of the Supreme Court.

                             6013
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.